NUMBER 13-18-00055-CV

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                               IN RE GREGORY WALLACE


                          On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

              Before Justices Rodriguez, Longoria, and Hinojosa
                 Memorandum Opinion by Justice Rodriguez1

        By pro se petition for writ of mandamus, Gregory Wallace seeks to compel the trial

court to “enforce the Default Judgment filed on January 10, 2018.” Relator contends that

his “Writ in the Nature of Discovery was not Honored,” and therefore the default judgment

must be enforced and “all claims, petitions, suits, [and filings] with any third party

corporations regarding [relator’s] credit history [must] be dismissed and expunged.”




         1 See TEX. R. APP. P. 52.8(d) (“When granting relief, the court must hand down an opinion as in

any other case,” but when “denying relief, the court may hand down an opinion but is not required to do
so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
       Mandamus is an extraordinary remedy. In re H.E.B. Grocery Co., 492 S.W.3d 300,

302 (Tex. 2016) (orig. proceeding) (per curiam). Mandamus relief is proper to correct a

clear abuse of discretion when there is no adequate remedy by appeal. In re Christus

Santa Rosa Health Sys., 492 S.W.3d 276, 279 (Tex. 2016) (orig. proceeding). An abuse

of discretion occurs when a trial court's ruling is arbitrary and unreasonable or is made

without regard for guiding legal principles or supporting evidence. In re Nationwide Ins.

Co. of Am., 494 S.W.3d 708, 712 (Tex. 2016) (orig. proceeding); Ford Motor Co. v. Garcia,

363 S.W.3d 573, 578 (Tex. 2012). We determine the adequacy of an appellate remedy

by balancing the benefits of mandamus review against the detriments. In re Essex Ins.

Co., 450 S.W.3d 524, 528 (Tex. 2014) (orig. proceeding); In re Prudential Ins. Co. of Am.,

148 S.W.3d 124, 136 (Tex. 2004) (orig. proceeding).

       The relator bears the burden of demonstrating his entitlement to mandamus relief.

In re H.E.B. Grocery Co., 492 S.W.3d at 302; Walker v. Packer, 827 S.W.2d 833, 840

(Tex. 1992) (orig. proceeding); see also Barnes v. State, 832 S.W.2d 424, 426 (Tex.

App.—Houston [1st Dist.] 1992, orig. proceeding) (“Even a pro se applicant for a writ of

mandamus must show himself entitled to the extraordinary relief he seeks.”); see

generally TEX. R. APP. P. 52 (governing original proceedings). This burden includes

providing this Court with a record sufficient to make that showing. See Walker, 827
S.W.2d at 837; see generally TEX. R. APP. P. 52.3(k) (specifying the required contents for

the appendix); id. R. 52.7(a) (specifying the required contents for the record).

       The Court, having examined and fully considered the petition for writ of mandamus

and the applicable law, is of the opinion that relator has not shown himself entitled to the




                                             2
relief sought. Accordingly, we DENY the petition for writ of mandamus. See TEX. R. APP.

P. 52.8(a).

                                                            NELDA V. RODRIGUEZ
                                                            Justice

Delivered and filed the 23rd
day of January, 2018.




                                          3